 1   KAMER ZUCKER ABBOTT
     Scott M. Abbott             #4500
 2   Kaitlin H. Paxton           #13625
     3000 West Charleston Boulevard, Suite 3
 3   Las Vegas, Nevada 89102-1990
     Tel: (702) 259-8640
 4   Fax: (702) 259-8646
     sabbott@kzalaw.com
 5   kpaxton@kzalaw.com

 6   Attorneys for Defendant
     Wynn Las Vegas, LLC
 7
                                                         UNITED STATES DISTRICT COURT
 8                                                           DISTRICT OF NEVADA

 9   KEVIN CARTER, MICHAEL SACCO, and              )                                  Case No.    2:16-cv-02697-APG-DJA
     BLAKE RECK, individually and on behalf of all )
10   others similarly situated,                    )
                                                   )                                  STIPULATION AND REQUEST TO
11                              Plaintiffs,        )                                  CONTINUE CONSOLIDATED
                                                   )                                  HEARING ON PENDING MOTIONS
12   vs.                                           )
                                                   )                                  (First Request)
13   WYNN LAS VEGAS, LLC, a Nevada domestic )
     limited-liability company,                    )
14   EMPLOYEE(S)/AGENT(S) DOES 1-10; and )
     ROE CORPORATIONS 11-20, inclusive;            )
15                                                 )
                                Defendant.         )
16                                                 )

17                The parties, by and through their respective counsel of record, stipulate and request that the

18   Court vacate the consolidated motion hearing currently set for December 30, 2019 and continue said

19   hearing to January 15, 2020 at 2:00 p.m. In support of this Stipulation and Request, the parties state

20   as follows:

21   1.           On December 19, 2019, the Court set a consolidated hearing on pending motions regarding

22   tip pooling for three cases, 2:13-cv-0580 (Norsoph v. Riverside Resort and Casino, Inc.), 2:16-cv-2697 (Carter

23   v. Wynn Las Vegas, LLC), and 2:19-cv-0644 (Jaffee v. Wynn Las Vegas, LLC), for December 30, 2019.

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                              Page 1 of 3
 1   2.           Counsel for Defendant in Norsoph v. Riverside Resort and Casino, Inc. is attending an Early Neutral

 2   Evaluation on December 30, 2019. Counsel for Defendant in Carter v. Wynn Las Vegas, LLC is out of

 3   state on December 30, 2019 due to pre-planned travel. Counsel for Plaintiff in Norsoph v. Riverside

 4   Resort and Casino, Inc. is also away on that date.

 5   3.           In an effort to maintain the efficiency sought by the Court in consolidating the hearings,

 6   counsel for Defendant in Carter v. Wynn Las Vegas requested the availability of counsel for Plaintiff in

 7   Carter v. Wynn Las Vegas and counsel for both parties in Jaffee v. Wynn Las Vegas, LLC. While counsel

 8   for the other parties were available on December 30, 2019, they agreed to continue the December 30,

 9   2019 hearing to the next available date on the Court’s calendar in which all parties were available.

10   4.           Counsel for Defendant in Carter v. Wynn Las Vegas contacted the Courtroom Administrator,

11   Ms. Melissa Johansen, to determine a new date on which the Court would be available for a hearing

12   on the parties’ above-referenced motions. Ms. Johansen provided the date of January 15, 2020 at 2:00

13   p.m. as a proposed new hearing date.

14   5.           This request to continue the December 30, 2019 consolidated motion hearing is not sought

15   for any improper purpose or other reason of delay. Rather, it is sought only due to pre-existing

16   scheduling conflicts for multiple parties’ counsel.

17   6.           This is the first request to continue the December 30, 2019 consolidated motion hearing.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                     Page 2 of 3
 1                WHEREFORE, the parties respectfully request that the Court vacate the current hearing date

 2   of December 30, 2019 and continue said hearing to January 15, 2020 at 2:00 p.m.

 3   DATED this 26th day of December, 2019.

 4     Respectfully Submitted,                                                         Respectfully Submitted,

       /s/ Jon. R. Mower                                                               /s/ Kaitlin H. Paxton
 5
       Jon R. Mower, Esq.           Pro Hac Vice                                       Scott M. Abbott, Esq.       #4500
       THEODORA ORGINGHER PC                                                           Kaitlin H. Paxton, Esq.     #13625
 6                                                                                     KAMER ZUCKER ABBOTT
       535 Anton Boulevard, Ninth Floor
       Costa Mesa, California 92626                                                    3000 West Charleston Boulevard, Suite 3
 7                                                                                     Las Vegas, Nevada 89102
       Tel: (714) 549-6200
                                                                                       Tel: (702) 259-8640
 8     Fax: (714) 549-6201                                                             Fax: (702) 259-8646

 9     Christian Gabroy, Esq.      #8805                                               Attorneys for Defendant
       Kaine Messer, Esq.          #14240                                              Wynn Las Vegas, LLC
10     GABROY LAW OFFICES
       170 South Green Valley Parkway, Suite 280
11     Henderson, Nevada 89012
       Tel: (702) 259-7777
       Fax: (702) 259-7704
12
       Attorneys for Plaintiffs
13

14
      IT IS SO ORDERED.
15

16    December 27, 2019
     __________________                                                               _____________________________________
     DATE                                                                             UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                         Page 3 of 3
